


Exhibit 10.3




[Accenture plc letterhead]




December____, 2014
Dear ______________:


As determined by the Compensation Committee of the Board of Directors of
Accenture plc (the “Company”) at its meeting on October 22, 2014, the Company
has amended your Senior Officer Performance Equity Restricted Share Unit
Agreement (the “RSU Agreement”) as set forth below. Capitalized terms used
herein without definition have the meanings assigned to such terms under the RSU
Agreement. The Company hereby amends and restates Section 2(a) of the RSU
Agreement in its entirety to read as follows:


“Subject to the Participant’s continued employment with any of the Constituent
Companies, the RSUs shall vest pursuant to the vesting schedule set forth in the
Essential Grant Terms (as modified by this Agreement) until such RSUs are 100%
vested. Upon the Participant’s termination of employment for any reason, any
unvested RSUs shall immediately terminate, and no further Shares shall be issued
or transferred under Section 3 of this Agreement in respect of such unvested
RSUs; provided, however, that if (i) the Participant’s employment with the
Constituent Companies terminates due to the Participant’s death or Disability,
the RSUs granted hereunder shall vest with respect to 100% of the RSUs held by
the Participant on the date of such termination of employment, (ii) the
Participant’s employment with the Constituent Companies terminates due to an
Involuntary Termination, a number of RSUs granted hereunder shall vest on the
date of such Involuntary Termination equal to the total number of RSUs granted
hereunder multiplied by a fraction, the numerator of which is the whole number
of months that have elapsed after the date of grant of this Agreement through
the date of such Involuntary Termination and the denominator of which is 36,
less the number (if any) of RSUs which vested before the date of such
Involuntary Termination, or (iii) the Participant’s employment with the
Constituent Companies terminates due to the Participant’s voluntary retirement
between the dates of August 31 and December 31 (inclusive) where the Participant
has attained age 50 or greater at the date of retirement, the Participant shall
be entitled to vest in such number of Shares as are scheduled to vest on the
January 1 immediately following such retirement date, in such number as set
forth in the Essential Grant Terms.”
Except as expressly set forth in this letter, the terms and conditions set forth
in your RSU Agreement shall continue in full force and effect.




 
Sincerely,


 
_________________________
Name
 
 
 
_________________________
Title
 
 





